IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-30288
                          Summary Calendar



MICHAEL B. SMITH, Ph.D,

                                         Plaintiff-Appellant,

versus

F. SCOTT KENNEDY, et al.,

                                         Defendants,

F. SCOTT KENNEDY, et al.,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 95-CV-498
                       - - - - - - - - - -
                         November 21, 1997

Before KING, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Michael Smith appeals the district court’s grant of summary

judgment for the defendants-appellees.   Smith argues that the

district court erred in dismissing his complaint arising under 42

U.S.C. §§ 1981, 1983, 1985, in which he alleged that the

defendants-appellees had discriminated against him on the basis

of his race when they dismissed him from the medical program at

the Louisiana State University in Shreveport, Louisiana.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-30288
                               -2-

     We have reviewed the record and the parties’ briefs and

AFFIRM the district court’s judgment for essentially the same

reasons set forth by the district court.   Smith v. Kennedy, No.

95-CV-498 (W.D. La. Feb. 18, 1997).

     AFFIRMED.